Citation Nr: 1506377	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-03 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for residuals of a neck injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to October 1970. 

The claim for consideration was previously before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board for additional development by the Agency of Original Jurisdiction (AOJ) in July 2013 and June 2014.

The Veteran testified at a personal RO hearing in June 2010.  He also testified at a Board hearing before the undersigned Veterans Law Judge at the RO in April 2013. The record was held open following the April 2013 hearing for 30 days so that the Veteran could submit additional evidence.  The transcripts of these hearings have been associated with the record.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  With respect to the VVA file, the information contained therein is either duplicative of that contained in the VBMS file or is not relevant to the claim on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence is against a conclusion that a current neck disability is causally or etiologically related to any disease, injury, or incident during service, and arthritis of the neck is not shown within one year of service. 



CONCLUSION OF LAW

The criteria for service connection for residuals of a neck injury are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id. 
In the case Shinseki v. Sanders, 129 S. Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2009 letter after the initial unfavorable decision advised the Veteran of the evidence and information necessary to substantiate a claim for service connection, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That letter also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Any timing error with regard to that notice was subsequently cured by readjudication of the claim remaining on appeal, most recently by a December 2014 supplemental statement of the case.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006). 

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  Relevant to the duty to assist, the available service treatment reports (STRs) and post-service VA treatment records have been obtained and considered.  In this regard, the Board notes that the AOJ had previously informed the Veteran of its inability to obtain his service treatment records.  However, since that time, the AOJ received some original STRs and copies of some of the Veteran's STRs and service personnel records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Additionally, the Veteran has submitted lay statements to support his contentions as to in-service injury.   

Consistent with the June 2014 remand, the AOJ also contacted the Jackson, Mississippi, and New Orleans, Louisiana VA medical centers to obtain any additional records available dated from October 2004 (from the Jackson VAMC) and 1986 to 1997 (from the New Orleans VAMC).  Such efforts have resulted in the obtaining of records of treatment provided at the Jackson VAMC from May 2008 to June 2014 and records from the New Orleans VAMC dated from 1995 to 1997.  There being no indication that further efforts to obtain addition records from the New Orleans VAMC would yield positive results, the Board finds that the duty to assist with respect to obtaining such records has been fulfilled.  Also, the AOJ requested Social Security Administration (SSA) records.  In a November 2013 letter, the SSA informed VA that no such records were available. 

Finally, the Veteran was afforded a VA examination addressing the claim for service connection for a neck disability in August 2013, followed by an addendum medical opinion in December 2013.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There being no additional evidence received since the most recent remand not previously considered indicating the presence of a continuing neck disability since service, the December 2013 medical opinion remains operative and is definitive as to the matter for consideration.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met. 

Prior to the Board remands, the Veteran also had the opportunity to testify before a DRO in June 2010.  38 C.F.R. 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties to comply with (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the DRO essentially elicited testimony necessary to determine the nature of the Veteran's claim.  In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Indeed, the DRO specifically noted at this time that the Veteran's service treatment records were missing and solicited information as to how and why the Veteran believed his stomach disorder developed in service.  Moreover, neither the Veteran nor his representative asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the DRO hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim for service connection for a neck disability based on the current record.

Additionally, in April 2013 the Veteran received an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the April 2013 hearing, the undersigned noted the issue remaining on appeal.  Additionally, testimony regarding the Veteran's in-service experiences-to include his claim of sustaining a neck injury during service after a stove fell on him, pushed him into a wall, and pinned him to the ground-was provided.  He also reported that he has had been suffering from neck pain since service.  The undersigned explained to the Veteran the requirements for service connection.  She further requested information regarding the Veteran's treatment, and held the record open to provide him additional opportunity to supply records in support of his claim.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include the aforementioned development ordered in the Board's most recent remand.  As noted in the preceding paragraph, there has been substantial compliance with such remand directives and, as such, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim remaining on appeal.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim for service connection for a neck disability based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Legal Criteria/Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases, such as arthritis, listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  When, as here, STRs are missing, VA has a heightened duty to consider the applicability of the benefit of the doubt rule to assist him in developing his claim.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

As indicated, the Veteran's essential assertion in this case, to include in sworn testimony, is that he sustained a neck injury during service after a stove fell on him, pushed him into a wall, and pinned him to the ground.  He also claims that as he has had continuing problems with neck pain since this accident, service connection is warranted for residuals for the described neck injury sustained in service.  

The Veteran's available STRs do not document treatment for the Veteran's claimed neck injury, but a supporting affidavit attesting to the occurrence of the in service stove accident was submitted in July 2014 from a service comrade who essentially reported being an eyewitness to this accident.  Affidavits from the Vetean's sister and mother relating continuing neck complaints from the reported in-service neck injury to the present time were also received in July 2014. 

Following the Veteran's October 1970 discharge from service, a VA clinical record dated in November 1973 showed the Veteran reporting that he received a medical discharge from service [service personnel records indicting the Veteran was discharged due to a physical disability were received in 2010] with an impression at that time of straight back syndrome.  A 1974 VA clinical repot reflects complaints of pain in the back and front of the head and neck since the previous Saturday evening, with reports of similar pain prior thereto.  A November 1974 VA clinical record showed the Veteran reporting that the medical discharge from service was due to pain in the lower abdomen and right leg. 

An August 1986 VA outpatient treatment report reflects complains of back and neck pain since an unspecified in-service injury.  The physical examination of the cervical spine, and cervical spine x-rays, conducted at that time were negative, and it was the examiner's impression that the Veteran "wants to be S[ervice] C[onnected].  

An October 1986 VA outpatient treatment report reflects complaints of neck pain and headaches and a normal physical examination of the cervical spine.  A November 1986 VA clinical report indicated the Veteran had been in good health until that day in which he was involved in an accident in which his brakes failed and his truck turned over.  He complained about diffuse headaches and posterior neck pain.  The physical examination showed no pertinent neck findings, and the impression included post traumatic contusion and abrasions of the left face and periorbital area and minimal concussion syndrome.  

March 1992 VA outpatient clinic reports reflects complaints of neck, right shoulder, and right arm pain of "several weeks" duration and an impression of rule out cervical arthritis with radiculopathy.  In a December 1994 claim for VA benefits, the Veteran did not refer to an in-service onset of a neck disability, nor did he refer to a neck disability at an August 1995 VA general medical examination.  The Veteran also did not refer to an in-service neck injury on an application for VA benefits filed in March 1998, and it was not until July 2003 that the Veteran first filed a claim for service connection for a neck injury.  

The Veteran was afforded a VA examination in connection with his claim for service connection for a neck disability in August 2013, and the reports from this examination document review of the claims file/electronic VA medical record.  The Veteran reiterated his report of an injury to the neck during service after a stove fell and pinned him to the ground.  After the injury, the Veteran reported that he went home on a 3 day pass for evaluation by a local physician who gave him pain medication and instructed him to follow up in the military dispensary.  He reported that he was evaluated upon return to duty in the medical dispensary, placed in a neck brace, given pain medication, and re-evaluated every other day until he received a medical discharge one week later.  The Veteran reported that he had follow up VA treatment for his neck condition that was limited to pain medication.   

The diagnosis following the examination was degenerative disc disease of the cervical spine, and the examiner stated that he could not resolve the issue of whether this condition was related to service without resorting to mere speculation.  In this regard, the examiner stated "I have found no other meaningful information related to [a] neck condition upon an extensive review of his medical records.  I can document no evidence of chronicity or continuity of symptomatology of the neck." 

The AOJ obtained an addendum opinion to the August 2013 VA examination in December 2013, with the conclusion being that it was less likely than not that the current neck disability was incurred in or caused by an in-service injury, event or illness.  The clinician documented that the VBMS file/VA electronic medical records had been reviewed, and noted in this regard that he found no STRs concerning the alleged cervical spine injury.  The clinician noted the July 2013 remand instructions that he should presume that the in-service injury and symptoms reported by the Veteran occurred, and that the absence of supporting evidence in the STRs would not be a sufficient reason for providing a negative opinion.  With these instructions in mind, the clinician supported his opinion as follows: 

In 1986, which was 16 years after his discharge, [the Veteran] filed his initial application for compensation and pension.  He reported injuries resulting from a stove falling on him in the summer of 1970.  He specifically noted "injury to chest and lower back."  Review of VBMS [file] includes an x-ray report from 8-27-86 of the cervical spine which was unremarkable. Specifically, no evidence of spurring [was] noted and visualized disc spaces were reported as WNL.  In a rating decision dated 4-2-87, he was denied S[ervice] C[onnection] for chest and lower back injuries.  It was noted that physical exam during Oct. 1973 hospitalization at the VAMC in New Orleans showed no significant physical findings.  [As stated in the April 2, 1987 rating decision] "[c]ited OPT report shows orthopedic exam which found no abnormality of the Vet's cervical spine."  

Review of CPRS is otherwise negative for neck findings.  Problem list is negative for neck problems.  No other prior x-rays of C-spine noted in CPRS.  Current x-rays reveal DDD and osteophytic spurring.  It is pointed out that previous x-rays of the cervical spine from 1986, which was 16 years after discharge, were unremarkable.  The present x-ray findings are compatible with the aging process.  Based upon a review of the available medical evidence of record, and presuming that the in-service injuries and symptoms reported by the Veteran occurred, I am unable to define a nexus between any injury, event or incident in the military and any current complaints and/or the current x-ray findings of cervical DDD and osteophytic spurring.

Reports from a July 2014 private examination reflect the Veteran relating the same in-service neck injury sustained in the stove accident described above, with continuing and increasing neck symptoms since the time of the accident.  The physical examination revealed painful and severely limited cervical spine motion, and the examiner noted that he did not have "detailed information describing an [in-service] injury to the neck," but "if there was information substantiating . . . ongoing problems since that time, this would certainly add credence to his claim of a remote-related injury."  

In point of fact, and as noted in the summary of the clinical history contained in the  December 2013 VA opinion, the record simply does not reflect evidence of "ongoing problems" associated with the cervical spine from service to the present time.  In this regard, when the Veteran presented for VA treatment in November 1973, no specific findings or complaints relating to the cervical spine were shown.  While he indicated at that time that he had received a medical discharge from service, he did not specify that such was a due to a cervical spine disability, and a November 1974 VA clinical record shows the Veteran reporting that his medical discharge was for disabilities unrelated to the cervical spine.  Also, although he claimed about pain involving the neck and head in November 1974, he did not report at that time that such was of in-service origin, instead reporting only a history of such pain since the previous Saturday (albeit also reporting an unspecified prior history of similar complaints).    

The Veteran did relate a cervical spine disability to an in-service injury during VA treatment in August 1986, but the examination and x-rays of the cervical spine at that time were negative, and the examiner appeared to be questioning the credibility of the Veteran's assertions relating a cervical spine disability to service.  Regardless of how the comments made at the time of the examination are interpreted, the results of the examination showed not disability of the cervical spine.  The August examination was not the only medical evidence at that time that demonstrated normal findings of the cervical spine.  An October 1986 VA evaluation also demonstrated a normal cervical spine, and a November 1986 VA outpatient treatment report showed the Veteran reporting that he was in good health until he was involved in a truck accident on that day.  Finally, a March 1992 VA outpatient treatment record that showed possible cervical arthritis with radiculopathy showed the Veteran reporting, rather than an in-service history of such pain, only a "several week" history of neck pain.   

Given the clinical history and inconsistent statements by the Veteran set forth above, and the fact that VA may consider such factors interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness in assessing the credibility of the Veteran, the undersigned-while conceding for the purpose of this decision the occurrence of the in-service neck injury as generally described by the Veteran and attested to in the affidavit from the service comrade-finds that that Veteran has not credibly asserted continuing neck problems from service to the present time.  See Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); and Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The undersigned in making this determination has also considered the fact that Veteran's current statements relating a cervical spine disability to service are made in connection with a claim for VA compensation benefits, which would result in monetary gain, as well as the fact that he did not file a claim for service connection for a neck disability-while filing claims for unrelated VA benefits in the intervening years-until July 2003, over thirty years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  The lack of any evidence of cervical arthritis within one year of service also precludes a grant of service connection for a neck disability on a presumptive basis as a chronic disease listed at 38 C.F.R. § 3.309(a).

The Board recognizes that while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  In this case, however, the Board finds the lack of evidence of any relevant disability for many years after service, combined with the December 2013 VA opinion, to be persuasive evidence against his claim.  In light of the foregoing, the Board concludes that the Veteran's statements, as well as those from his family members, attesting to continuing neck problems from service to the present to not be credible as they are inconsistent with the contemporaneous evidence of record and were made under circumstances indicating bias or interest.  
 
Furthermore, to whatever extent that assertions by and on behalf of the Veteran are being advanced to actually establish the service incurrence of a current neck disability, the attempts must fail.  Such complex medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor those who have submitted statements on his behalf positing a link between current neck disability and service are shown to have appropriate training and expertise, they are not competent to render a probative opinion as to the etiology of current neck disability.  See eg. Kahana, Woehlaert, supra.  As such, in this appeal, lay assertions of medical etiology-and, more specifically, medical nexus to service-have no probative value, and the negative medical opinion rendered in December 2013 is definitive as to the matter of nexus to service.  Nieves-Rodriguez; Stefl, supra.  

In short and from the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a neck disability.  As such, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert, Cromer, supra.  


ORDER

Service connection for residuals of a neck injury is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


